EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 and 12 have been amended as follows: 
In lines 3-4 of claim 1, “the vibrating type actuator comprising:” has been changed to -- the vibrating type actuator further comprising: --
In line 3 of claim 12, “a member positioned by the vibrating type actuator driving,” has been changed to -- a member positioned by a vibrating type actuator driving, --
In line 7 of claim 12, “wherein the vibrating type actuator comprises:” has been changed to – wherein the vibrating type actuator further comprises: --
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 January 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibrating type actuator that comprises, inter alia, a pressurizing member configured to pressurize the vibrator against the contact body; a support member configured to movably support the holding member in a pressurizing direction, in which the pressurizing member performs pressurization; and a vibration damping member which is in contact with the holding member at a plurality of portions while sandwiching the holding member in a direction orthogonal to the pressurizing direction.
Claims 2-11 depend on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Independent claim 12 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electronic device comprising, inter alia, a pressurizing member configured to pressurize the vibrator against the contact body; a support member configured to movably support the holding member in a pressurizing direction, in which the pressurizing member performs pressurization; and an vibration damping member which is in contact with the holding member at a plurality of portions while sandwiching the holding member in a direction orthogonal to the pressurizing direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto et al. (U.S. Patent No. 7109639) discloses a vibration-type driving device having a vibration element further including a driving member and an electro-mechanical energy conversion element with an electrode. The electro-mechanical energy conversion element uses a driving signal supplied to the electrode to displace the driving member. The vibration-type device further includes a driven element in contact with the driving member. Using the driving signal, the vibration element excites vibrations in two flexural vibration modes in which a direction of generation of a node in one mode is not parallel to that in the other mode.
Kojima (U.S. Patent No. 8760036) discloses a vibration wave driving apparatus including a vibrator for driving a driven body and a member for supporting the vibrator. The construction can restrain increases in the number of components and in necessary space and can maintain a stable contact state of frictional surfaces of the vibrator and the driven body.
Maruyama (U.S. Patent No. 8749117) discloses a vibrating body for a vibratory drive unit, including: a piezoelectric element including a piezoelectric layer and an electrode layer; and a plate-shaped elastic member bonded to the piezoelectric element, wherein the vibrating body drives a body to be driven, which is in contact with the plate-shaped elastic member, by a vibration generated in the plate-shaped elastic member through an application of a drive voltage to the piezoelectric element, and the plate-shaped elastic member has a front surface and a back surface each provided with one or a plurality of the piezoelectric elements to generate at least two different vibration modes through the application of the drive voltage to the one or the plurality of the piezoelectric elements.
Araki (U.S. PG Publication No. 20150103424) discloses a vibrator of a vibratory drive unit including an electro-mechanical transducer and an elastic body that is fixed to the electro-mechanical transducer and that is provided with a projection, the projection having a hollow structure. The projection includes a contact portion having a first surface at a tip, the first surface being parallel to a first plane, a wall portion projecting towards an opposite side with respect to the electro-mechanical transducer, and a connection portion connecting the wall portion and the contact portion to each other. The connection portion having a spring property, and the contact portion includes a portion of which a cross-sectional area in a second plane that is parallel to the first plane increases as an increase of a distance between the portion and the first surface.
Shimada (U.S. PG Publication No. 20160127823) discloses a vibration-type actuator including a vibrator having an elastic body with a protrusion with a contact portion, and an electromechanical transducer attached to a surface of the elastic body; and a flexible printed circuit board having an electrode portion and attached to the electro-mechanical transducer. There is a space between the contact portion and the electromechanical transducer. No end portion of the electrode portion of the flexible printed circuit board is overlapped with the space in a direction perpendicular to the surface of the elastic body.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






27 March 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837